DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 and 12-13 are allowed. 
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance of claims 1-10 and 12-13 is the inclusion of the limitations of a liquid discharge head including the relayer being detachable from the connector and the head body, wherein the relayer includes: a plurality of first relay portions at both end portions of the head body, each of the plurality of first relay portions having a vertical channel to supply the ink supplied from the ink chamber to the head body; and a second relay portion having a horizontal channel to relay supply of the ink between the plurality of first relay portions. It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed 1/19/22, with respect to rejection(s) of Claims 1-2, 4-5, 10 and 13 and objection(s) to Claims 3, 6-9 and 11-12 have been fully considered and, in conjunction with amendments filed on the same date, are persuasive.  The rejection(s) of Claims 1-2, 4-5, 10 and 13 and objection(s) to Claims 3, 6-9 and 11-12 have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D SHENDEROV whose telephone number is (571)270-7049. The examiner can normally be reached M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER D SHENDEROV/Examiner, Art Unit 2853                




/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853